DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive. 
Applicant argues that Ji teaches the subject matter of independent claim 1 because Ji allegedly teaches “offset information indicating change information of a DL bandwidth.” Office Action, p. 12. Ji describes offset information indicating an adjustment to a current downlink bandwidth. However, “changing a bandwidth of a DL” by “vacating frequency bandwidths . . . corresponding to edge frequenc[ies]” (Ji J] [0038] and [0040]) is not the same as an offset between a second bandwidth value that replaces a first bandwidth value, and the first bandwidth value. Adjusting a bandwidth of a current operating bandwidth is not the same as determining a frequency position of a different bandwidth value using a frequency offset, and then communicating on the different bandwidth value. Thus, Ji fails to teach or suggest “receiving a second RRC message comprising an indication of a frequency offset associated with the second bandwidth value” and “determining a frequency position of the second bandwidth value using the frequency offset” as recited in independent claim 1.
As noted in the Final Rejection dated 9/2/21,  Ji teaches receiving 
However, The 	Examiner respectfully disagrees.
A frequency offset by definition is the difference between two frequencies commonly used to avoid interference.  Now, based on a at least the basic difference of what a frequency offset is one can consider what happens when a frequency offset is applied such as a shift in frequency.   As noted by the rejection Ji teaches an indication of a frequency offset ( this is met by at least 0043 line 6 “ offset information” ) associated with the second bandwidth value( this is met by at least 0043 lines 6-7 which associates the “offset information” with the “DL bandwidth”); determining a frequency position of the second bandwidth value using the frequency offset (this is met by at least 0043 lines 9-12 “offset information according to an embodiment of the present disclosure indicates frequency bands 400a and 400b corresponding to frequency bands allocated to a PUCCH in an existing allocated DL bandwidth”. )
Applicant argues:
Ji fails to teach or suggest RRC signaling that includes such an indication of a frequency offset. 
Ji fails to teach or suggest “receiving a second RRC message comprising an indication of a frequency offset associated with the second bandwidth value” and “determining a frequency position of the second bandwidth value using the frequency offset” as recited in independent claim 1.
Xiao, Chen, Yi, Ji, Kakishima, and Hwang do not overcome the deficiencies of Ji, nor does the Office Action indicate otherwise
The Examiner disagrees with the Applicant’s assertion that the Examiner fails to address the disclosure of the above noted claimed features.
Pages 11-12 of the office action dated 9/2/21 states: 
 	“Xiao, VOS, Chen and Ji does not specifically teach the manner in which frequency offsets are handled by RRC messages.  The Applicant’s original disclosure appears to make only one mention of RRC messages  “…The second bandwidth value may supplement the first bandwidth value. In some examples, the second message may include at least one of a system information message (e.g., a SIB or a master information block (MIB)), a broadcast message (e.g., a message transmitted in a PBCH), a unicast message (e.g., a radio resource control (RRC) message), or a resource grant (e.g., a resource grant included in DCI and/or carried over a downlink control channel).”  In other words, RRC messages are only mentioned in passing in the disclosure, representing a seemingly trivial mention, and lacks disclosure of technical information.  In other words, as illustrated in the prior art above, Radio resource control messages (i.e., RRC ) and higher layer signaling can be an effective way of controlling radio resources such as signals.
 	In analogous art, Kakishima illustrates the use of RRC messages to indicate frequency offsets (e.g., see at least 0046 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include receiving a second RRC message comprising an indication of a frequency offset associated with the second bandwidth value for the purpose of improving transmission control.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Independent Claims 46 and 47:
Applicant argues that Yi generally refers to a method “for performing a cell search in a wireless communications system” where “a narrowband user equipment (NB UE) performs the cell search at a specific frequency with a fixed frequency offset, and moves to the specific frequency with the fixed frequency offset and a channel raster.” Yi, Abstract. At the portion cited by the Office Action, Yi states that “the NB-LTE UE receives an offset between a center frequency of a system bandwidth(1) and a center frequency of a narrowband from the network(2).” Id. Yi describes a case in which a UE identifies a narrowband on which to communicate with the network based on an offset between a center frequency of an entire system bandwidth, and a center frequency of a single narrowband. This is not the same as an offset between a center frequency of one narrowband and a center frequency of a second narrowband.  Because Yi fails to describe an offset between narrowbands having different center frequencies, Yi fails to teach or suggest “receiving an indication of a frequency offset associated with the second narrowband bandwidth value, wherein the second narrowband bandwidth value and the first narrowband bandwidth value correspond to different center frequencies” and “determining, based on the frequency offset, a frequency position of the second narrowband bandwidth value” as recited in amended independent claim 46.
However, The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). 
In other words, would it have been obvious, given the various parameters as defined, to one of ordinary skill in the art.  The problem to be solved is how does one determine bandwidth values and frequencies and would one of ordinary skill in the art have been motivated to do so based on the suggestion.  It is the Examiner position that one of ordinary skill in the art would the size of the bandwidth(i.e., instead of finding the difference between 10 and 5, find the difference between 6 and 5) (e.g., wide, narrow, system etc.). Given the size of the bandwidth, which is determined based on the frequency bands, one of ordinary skill in the art would understand that shifting a frequency, modifying a bandwidth, interference avoidance  is based fundamentally on amongst other things, the center frequency and/or the frequency offset.
As noted by the Examiner in the office action dated 9/2/21:
 “Claims 46-47 includes the same subject matter as 1 (16, 31 and 37) with the additional feature of receiving an indication of a frequency offset associated with the second bandwidth value, wherein the second bandwidth value and the first bandwidth value correspond
to different center frequencies; determining, based on the frequency offset, a frequency position of the second bandwidth value; and receiving downlink transmissions based on the second bandwidth value following receipt of the second message.
 	However, Xiao, VOS, Chen, Ji or Kakishima does not specifically teach receiving an indication of a frequency offset associated with the second bandwidth value, wherein the second bandwidth value and the first bandwidth value correspond to different center frequencies; determining, based on the frequency offset, a frequency position of the second bandwidth value; and receiving downlink transmissions based on the second bandwidth value following receipt of the second message.
 	In analogous art, Yi teaches receiving an indication of a frequency offset associated with the second bandwidth value, wherein the second bandwidth value and the first bandwidth value correspond to different center frequencies; determining, based on the frequency offset, a frequency position of the second bandwidth value (e.g., see at least 0166 -the NB-LTE UE receives an offset between a center frequency of a system bandwidth and a center frequency of a narrowband from a network. The narrowband may be a bandwidth in which at least one of NB-PBCH/NB-PSS/NB-SSS is transmitted. A location of the at least one of the NB-PBCH/NB-PSS/NB-SSS may not be fixed for the center frequency of the system bandwidth. [0167] In step S110, the NB-LTE UE receives the DL transmission from the network based on the offset. The DL transmission may correspond to a PDCCH for the NB-LTE UE or PDSCH for the NB-LTE UE. A legacy CRS may be used for the PDCCH/PDSCH for the NB-LTE UE. Scrambling of the legacy CRS may change based on a location).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include receiving an indication of a frequency offset associated with the second bandwidth value, wherein the second bandwidth value and the first bandwidth value correspond to different center frequencies; determining, based on the frequency offset, a frequency position of the second bandwidth value; and receiving downlink transmissions based on the second bandwidth value following receipt of the second message for the purpose of enhancing coverage.” 

Claim 47 recites features similar to those of independent claim 46 and are likewise not allowable for at least similar reasons.
Dependent claims 2, 4-6, 9-15, 17, 19-21, 24-30, 33-34, and 36 each depend from one of independent claims 1, 16, 31, and 37, and are therefore not allowable for at least the same reasons that independent claims 1, 16, 31, and 37 are not allowable.
Applicant argues even if the transmission modes described in Xiao could be interpreted as the narrowband and wideband bandwidth values of independent claim 38, Xiao would still fail to teach or suggest increasing from a first narrowband value to a second narrowband value that is different than the wideband bandwidth value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the wideband value. Thus, Xiao fails to teach or suggest receiving “a message comprising an indication of a wideband bandwidth value, wherein the wideband bandwidth value is greater than the narrowband bandwidth value” and “increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the indicated wideband bandwidth value” as recited in amended independent claim 38.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
The cited portions of Hwang do not teach or suggest “increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the indicated wideband bandwidth value
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Xiao, Hwang or Chen does not specifically teach wherein increasing the . . . narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the indicated wideband bandwidth value.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Yi does not describe increasing a narrowband to a second narrowband. Yi states that “the NB-LTE UE receives an offset between a center frequency of a system bandwidth and a center frequency of a narrowband from the network.” /d. § [0166]. The UE described in Yi may then “receive[]| the DL transmission from the network based on the offset.” /d. § [0167]. That is, Yi describes a case in which a UE identifies a narrowband on which to part on an overlap with the indicated wideband bandwidth value” as recited in amended independent claim 38.
The Examiner respectfully disagrees.
Paragraph 0036 states “Further, in the description below, a case where system bandwidth of available cells is larger than bandwidth that new category narrowband UEs can support may be assumed. For the new category UE, it may be assumed that only one narrow-band is defined. In other words, all narrow-band UE shall support the same narrow bandwidth smaller than 20 MHz. It may be assumed that the narrow bandwidth is larger than 1.4 MHz (6 PRBs). However, the present invention can be applied to narrower bandwidth less than 1.4 MHz as well (e.g. 200 kHz), without loss of generality”.  The citied section indicates the noted overlap and size of NB 1.4Mhz which is an increase over 200
The Examiner’s interpretation appears to be consistent with the Applicant’s original disclosure – original written description paragraph 0061. This particular limitation appears to be described only in a few locations. The Applicant is invited to specifically point out as detailed as possible
Dependent claims 39, 41, and 43 each depend from one of independent claims 38, 40, and 42, and are therefore not allowable for at least the same reasons that independent claims 38, 40, and 42 are not allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US Patent Pub. No.: 2012/0003, hereinafter, ‘Xiao’ in view of Hwang et al. US Patent Pub. No.: 2018/0248668 A1, hereinafter, ‘Hwang’ and further in view of Chen et al. US Patent Pub. No.: 2011/0090809, hereinafter, ‘Chen’ and further in view of Yi et al. US Patent Pub. No.: 2018/0270008, hereinafter, ‘Yi’
Consider claims 38(40, 42 and 44 is also met based on the corresponding Means, Processing, Memory and CRM noted in 0048 ), Xiao teaches a method for wireless communication at a wireless device, comprising: identifying a narrowband bandwidth value (i.e., identifying NB and WB transmissions as noted in at least figure 2 via the BS or the terminal); receiving, based on the narrowband bandwidth value, a message comprising an .e., this is met by the transmission mode notification that notifies a narrow bandwidth value or a wide bandwidth value-0025 figure 2 and 0041– also noting that the first bandwidth may already be agreed upon based on the dual mode station capable of working in both a WB TX mode and a NB Transmit mode -0003 ), wherein the wideband bandwidth value is greater than the narrowband bandwidth value (i.e., WB is greater than NB); modifying the narrowband bandwidth value based on the wideband bandwidth value; and receiving downlink transmissions based on the modified narrowband bandwidth value following receipt of the message(e.g., the transmission mode notification is sent based on the network resource condition – 21 – figure 2 and since the network or UE resources may change based on the power consumption and current capability of the UE- therefore this limitation is also met by 25 of figure 2 ). 
 Xiao teaches that Bandwidth can be modified.  The instant application specifies the value of bandwidth being modified.  It is the Examiner’s position that Xiao would actually meet this limitation since the key element is the ability to change the bandwidth. The value in which the bandwidth to/from is essentially a design choice and this can be accomplished with the teachings of Xiao. In other words, given the teachings Xiao it is clear that one would have the appropriate teachings to modify a bandwidth (i.e., increase/ decrease).  For sake of advancing prosecution the Examiner further presents Hwang.  Xiao does not specifically include means for increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is a fraction of the wideband bandwidth value.
In analogous art, Hwang teaches include means for increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the i.e., that is a fraction of the indicated wideband bandwidth value e.g., see at least 0101, 0102, 0107).
Therefore, it would have been obvious to a person of ordinary skill in the art to include modifying the narrow bandwidth (i.e., increasing) based on the wide bandwidth(e.g., wider bandwidth/ system bandwidth) that is different than the indicated wideband bandwidth value for the purpose of improving transmission performance as suggested by the prior art of record.
 As best understood by the Examiner, the prior art of record does not specifically teach increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is a fraction of the wideband bandwidth value.
In analogous art, Chen teaches increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value based at least in part on an overlap of the wideband bandwidth value (e.g.,  630 of figure 6 [second narrow bandwidth with one extension portion 634 = overlap of 610 which includes 2 extension portions])(note: The Original disclosure does not appear to disclose the details of such an overlapping feature nor does it indicate the limits of narrow versus wideband- e.g., Narrowband is typically 25khz or less in some technologies whereas Narrowband is 180Khz(typically Wideband) in others.  The Applicant is invited to specifically point out any distinctions that the Examiner may be missing.)
 Therefore, it would have been obvious to a person of ordinary skill in the art to include increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value based at least in part on an overlap of the wideband bandwidth value for the purpose of allocating resources as suggested by the prior art of record.

In analogous art, Yi teaches  wherein increasing the  increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the indicated wideband bandwidth value (i.e., supporting variable narrow bandwidth UE in wide bandwidth UE coverage area)(e.g., see at least abstract, 0004, and 0036 ).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to	include wherein increasing the  increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the indicated wideband bandwidth value for the purpose of enhancing coverage as suggested by Yi. 	Consider Claims 39, 41 and 43, Xiao teaches the claimed invention as noted above wherein modifying the narrowband bandwidth value comprises: increasing the narrowband increasing a NB value to a WB value - transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation). 
Examiner Note: The original disclosure with respect to the above noted claims merely repeats the language of the claim. In other words, merely a general description. For Example: 0094 indicates The receiver 710 may receive signals or information such as reference signals, control information, or user data associated with various channels (e.g., control channels, data channels, broadcast channels, multicast channels, unicast channels, etc.). Received signals and information may be used by the receiver 710 (e.g., for frequency/time tracking) or passed to other components of the wireless device 705, including the wireless communication manager 720. The receiver 710 may be an example of aspects of the transceiver 925 described with reference to FIG. 9. The receiver 710 may include or be associated with a single antenna or a plurality of antennas.
 	Therefore, it would have been obvious to one of ordinary skill in the art to try to use the increase in narrow bandwidth for at least one of: receipt of a reference signal (RS), time tracking, frequency tracking, signal measurement, or a combination thereof for the purpose of improving communications. Applicant is further reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant is .
Claim 1-2, 4-17, 19-31, 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US Patent Pub. No.: 2012/0003, hereinafter, ‘Xiao’ in view of VOS US Patent Pub. No.: 2018/0054801 and further in view of Chen et al. US Patent Pub. No.: 2011/0090809, hereinafter, ‘Chen’ and further in view of JI et al US Patent Pub. No.: 2018/0097607 A1 and further in view of Kakishima et al. US Patent Pub. No.: 2013/0034066, ‘Kakishima’ and further in view of Yi et al. US Patent Pub. No.: 2018/0270008, hereinafter, ‘Yi’
 	Consider Claim 1 (16, 31, 37 and 46-47 is also met based on the corresponding Means, Processing, Memory and CRM noted in 0048 ), Xiao teaches a method () for wireless communication at a wireless device (i.e., transmission mode determination for a wireless terminal), comprising: receiving a first message comprising an indication of a first bandwidth value (i.e., this is met by the transmission mode notification that notifies a narrow bandwidth value or a wide bandwidth value-0025 figure 2 and 0041– also noting that the first bandwidth may already be agreed upon based on the dual mode station capable of working in both a WB TX mode and a NB Transmit mode -0003 ); receiving, based on the first bandwidth value, a second message comprising an indication of a second bandwidth value (e.g., the transmission mode notification is sent based on the network resource condition – 21 – figure 2 and since the network or UE resources may change based on the power consumption and current capability of the UE- therefore this limitation is also met by 25 of figure 2 ), the second bandwidth value supplementing the first bandwidth value (i.e., switching modes from Wideband/Narrowband according to figure 2 ), and wherein the second bandwidth value replaces the first bandwidth value for at least one of: a transmission type, a e.g., see narrowband versus wideband transmission type according to at least figure 2); and receiving downlink transmissions based on the second bandwidth value following receipt of the second message (i.e., If the PRB allocated for the terminal meet the requirements the data transmission to/from the terminal is carried out accordingly -0033). 
 	Xiao does not specify that the first message is a broadcast or RRC message.
 	Xiao teaches in the abstract that “The embodiments of the present invention are mainly applicable to a Long Term Evolution Advance (LTE-A) system”.
 	In analogous art, VoS teaches in at least para 0023 that “Embodiments of the present invention can be used in communication systems such as those based on LTE, in order to provide support for narrowband UEs, for example to allow broadcast signals, channels and/or information to be decodable by both narrowband and wideband UEs.” 
 	VOS further teaches a broadcasting DCI for Wideband and NB devices (e.g., see plurality of broadcasting units noted in at least 0007).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include the first message as a broadcast message to arrive at receiving a broadcast of a first message comprising an indication of a first bandwidth value for the purpose of transmitting DCI as suggested by VOS and based on a finite number of transmission options that include Multicast, Unicast, and Broadcast it would have been obvious to try. As noted above with respect to the RRC  message,  based on the suggestion of applicability in an LTE system and the important role of the RRC protocol in message exchange which include control-plane functions such as broadcast of system information related to access stratum and non-access stratum; paging; establishment, maintenance and release of RRC connection between a user terminal and the E-
 	The prior art of record does not explicitly providing the bandwidth values indicated via unicast RRC message.
 	For the sake of clarity and completeness the Examiner respectfully submits where Chen teaches in at least 0086 a UE (e.g., UE 1150, see FIG. 11) may receive an indication of a first system bandwidth from a corresponding eNB (e.g., eNB 1110, see FIG. 11). Here, the indication may be an explicit instruction such as a UE-specific unicast message, e.g., utilizing layer 3 RRC signaling; the indication may be a broadcast message directed to a number of UEs as a point-to-multipoint message; or the indication may be implicitly derived based at least in part on a characteristic of a UE-specific RNTI. In block 1204, the UE may receive an indication of a second system bandwidth from the corresponding eNB. Here, the indication of the second system bandwidth may be provided in a similar fashion as the first indication, to indicate the extent of the extended bandwidth. In block 1206, the UE may communicate with the corresponding eNB based on the first system bandwidth, e.g., the portion of the second bandwidth allocated to the UE.

 	The Xiao, VOS, or Chen does not specifically teaches receiving an indication of a frequency offset associated with the second bandwidth value; determining a frequency position of the second bandwidth value using the frequency offset.
 	However, In analogous art Ji teaches receiving an indication of a frequency offset associated with the second bandwidth value; determining a frequency position of the second bandwidth value using the frequency offset (e.g., see at least 0021, and 0043-0049 -  “offset information indicating change information of a DL bandwidth. FIG. 4B shows an example where an offset of a DL bandwidth included in DCI is applied according to an embodiment of the present disclosure. Referring to FIG. 4B, offset information according to an embodiment of the present disclosure indicates frequency bands 400a and 400b corresponding to frequency bands allocated to a PUCCH in an existing allocated DL bandwidth”).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include receiving an indication of a frequency offset associated with the second bandwidth value; determining a frequency position of the second bandwidth value using the frequency offset for the purpose of improving bandwidth and mitigating interference.
 	Xiao, VOS, Chen and Ji does not specifically teach the manner in which frequency offsets are handled by RRC messages.  The Applicant’s original disclosure appears to make only one mention of RRC messages  “…The second bandwidth value may supplement the first bandwidth value. In some examples, the second message may include at least one of a system information message (e.g., a SIB or a master information block (MIB)), a broadcast message (e.g., a message transmitted in a PBCH), a unicast message (e.g., a radio resource control (RRC) message), or a resource grant (e.g., a resource grant included in DCI and/or carried over a downlink control channel).”  In other words, RRC messages are only mentioned in passing in the disclosure, representing a seemingly trivial mention, and lacks disclosure of technical information.  In other words, as illustrated in the prior art above, Radio resource control messages (i.e., RRC ) and higher layer signaling can be an effective way of controlling radio resources such as signals.
 	In analogous art, Kakishima illustrates the use of RRC messages to indicate frequency offsets (e.g., see at least 0046 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include receiving a second RRC message comprising an indication of a frequency offset associated with the second bandwidth value for the purpose of improving transmission control.
 	Claims 46-47 includes the same subject matter as 1 (16, 31 and 37) with the additional feature of receiving an indication of a frequency offset associated with the second bandwidth value, wherein the second bandwidth value and the first bandwidth value correspond
to different center frequencies; determining, based on the frequency offset, a frequency position of the second bandwidth value; and receiving downlink transmissions based on the second bandwidth value following receipt of the second message.
 	However, Xiao, VOS, Chen, Ji or Kakishima does not specifically teach receiving an indication of a frequency offset associated with the second bandwidth value, wherein the second bandwidth value and the first bandwidth value correspond to different center frequencies; 
 	In analogous art, Yi teaches receiving an indication of a frequency offset associated with the second bandwidth value, wherein the second bandwidth value and the first bandwidth value correspond to different center frequencies; determining, based on the frequency offset, a frequency position of the second bandwidth value (e.g., see at least 0166 -the NB-LTE UE receives an offset between a center frequency of a system bandwidth and a center frequency of a narrowband from a network. The narrowband may be a bandwidth in which at least one of NB-PBCH/NB-PSS/NB-SSS is transmitted. A location of the at least one of the NB-PBCH/NB-PSS/NB-SSS may not be fixed for the center frequency of the system bandwidth. [0167] In step S110, the NB-LTE UE receives the DL transmission from the network based on the offset. The DL transmission may correspond to a PDCCH for the NB-LTE UE or PDSCH for the NB-LTE UE. A legacy CRS may be used for the PDCCH/PDSCH for the NB-LTE UE. Scrambling of the legacy CRS may change based on a location).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include receiving an indication of a frequency offset associated with the second bandwidth value, wherein the second bandwidth value and the first bandwidth value correspond to different center frequencies; determining, based on the frequency offset, a frequency position of the second bandwidth value; and receiving downlink transmissions based on the second bandwidth value following receipt of the second message for the purpose of enhancing coverage.
Claim 17, Xiao teaches wherein the second bandwidth is associated with a device type of the wireless device (i.e., Multimode NB or WB device as in at least 0003) note: VOS also considers the type of device - 0040 	Consider claims 3  and 45, Xiao teaches wherein the second message comprises at least one of: a system information message, a broadcast message, a unicast message, or a resource grant (i.e., transmission mode message noted in 0045). note: VOS teaches broadcast information  - 0035 	 Consider claims 4 ,19 and 33, Xiao teaches the claimed invention further comprising: receiving, based on the first bandwidth value or the second bandwidth value, an indication of a third bandwidth value, wherein the second bandwidth value and the third bandwidth value are associated with at least one of: different transmission types, different channels, different symbol periods, different slots, different subframes, different frames, or a combination thereof; and receiving downlink transmissions based on the third bandwidth value following receipt of the second message(i.e., transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation).  	Consider claims 5 and 20, Xiao teaches the claimed invention further comprising: receiving the indication of the third bandwidth value in the second message or in a third message (i.e., transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation).  	Consider claims 6 and 21, Xiao teaches the claimed invention except further comprising: receiving the first message in a physical broadcast channel (PBCH). e.g., see plurality of broadcasting units noted in at least 0019).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include receiving the first message in a physical broadcast channel (PBCH) for the purpose of transmitting DCI as suggested by VOS.   	Consider claims 9, 24 and 34, Xiao teaches wherein the second bandwidth value is associated with receipt of at least one reference signal (RS), control channel, data channel, or combination thereof (e.g., see at least Reference Signal – 0032 and/or data channel used for the data transmission noted in at least 0028-0029).   	Consider claims 10 and 25, Xiao teaches wherein the second bandwidth value is associated with receipt of a data channel, the method further comprising: deriving a third bandwidth value based on at least one of: the second bandwidth value, a data channel grant, or a combination thereof, the third bandwidth value associated with receipt of a reference signal (RS) for demodulation of the data channel(i.e., transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation).  	Consider claims 11 and 26, Xiao teaches wherein the second bandwidth value is associated with receipt of a data channel, the method further comprising: receiving downlink control information (DCI) following receipt of the second message; and interpreting the DCI based on the second bandwidth value (e.g., - receipt of the data channel and the DCI is met by at least 0045 the message includes transmission power, number or PRBs etc. and therefore meets the claimed limitation).  	Consider claims 12 and 27, Xiao teaches wherein the second bandwidth value is e.g., - receipt of the data channel and the DCI is met by at least 0045 the message includes transmission power, number or PRBs etc. and therefore meets the claimed limitation – Network resource is factored based on reference signaling noted in at least 0031-0032).  	Consider claims 13 and 28, Xiao teaches the claimed invention except wherein the second bandwidth value is associated with receipt of a control channel, the method further comprising: identifying a candidate message for blind decoding based on the second bandwidth value.  	In analogous art, VOS teaches wherein the second bandwidth value is associated with receipt of a control channel, the method further comprising: identifying a candidate message for blind decoding based on the second bandwidth value (e.g., see at least 0037).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein the second bandwidth value is associated with receipt of a control channel, the method further comprising: identifying a candidate message for blind decoding based on the second bandwidth value for the purpose of transmitting DCI as suggested by VOS.
 	Consider claims 14, 29 and 36, Xiao teaches receiving downlink transmissions based on at least one of the first bandwidth value or a third bandwidth value following receipt of the second message, wherein the received downlink transmissions comprise a channel, and a reference signal for the channel, received based on: different bandwidth values, different frequency positions, or a combination thereof(i.e., transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation).  	Consider claims 15 and 30, Xiao teaches the claimed invention except implicitly deriving the indication of the second bandwidth value from the second message value.  	In analogous art, VOS teaches implicitly deriving the indication of the second bandwidth value from the second message (i.e., multiple broadcast signal units are transmitted across multiple frequency units)
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include implicitly deriving the indication of the second bandwidth value from the second message based on the device type being NB or WB for the purpose of transmitting DCI as suggested by VOS.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646